Exhibit 10(a)
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
Timothy Thorsteinson
The intent of this Separation Agreement and Release of All Claims (“Agreement”)
is to mutually and finally resolve all matters relating to your employment with
and separation from Harris Corporation, which term includes Harris Corporation,
its related and affiliated entities (to include but not be limited to Harris
Canada Systems, Inc.) and their respective shareholders, directors, officers,
managers, employees, agents, successors and assigns (herein after collectively
referred to as “Harris”). All disputes between you and Harris have been settled
and you have agreed to enter into this full and binding settlement releasing
Harris from any and all liability in accordance with the terms of this
Agreement.

1.   Last Day Worked; Resignation. It is agreed that your employment with Harris
will end on October 30, 2009 (your “Last Day Worked”). You agree that, at
Harris’ request, you will resign from any officer or director position you hold
(if any) with Harris and you will execute any necessary documents to effectuate
your resignation. Further, if requested by Harris, you will sign a separate
resignation as a Harris officer.

2.   Monetary Consideration. Provided that you timely sign and do not revoke
this Agreement, in consideration for the release, non-solicitation,
non-competition and confidentiality commitments set forth at Paragraphs 15, 19,
20, 21 and 22 respectively, Harris will pay you separation pay equal to your
current base rate of pay ($564,700 CAD) plus the amount paid to you under
Harris’ FY’ 09 Annual Incentive Plan ($186,000 CAD) (totaling $750,700 CAD),
subject to applicable withholdings and deductions. Payment will be made in a
lump sum on May 3, 2010. This payment will be equalized for tax purposes. You
acknowledge and agree that the payment to you pursuant to this Paragraph 2
satisfies any and all obligations to you under the Letter of Agreement between
you and Harris dated January 23, 2007, as revised and supplemented by addendums
dated December 5, 2007, July 30, 2008, December 12, 2008 and June 18th, 2009 (as
so revised and supplemented, the “Letter of Agreement”) and is also in
satisfaction of all of Harris’ statutory obligations in respect of termination
pay, and severance pay pursuant to the Employment Standards Act, 2000 (Ontario)
and in lieu of additional actual notice of termination.

3.   Consideration for Release, Non-Solicitation, Non-Competition and
Confidentiality Obligations. In consideration for the release, non-solicitation,
non-competition and confidentiality commitments set forth at Paragraphs 15, 19,
20, 21 and 22 respectively, Harris will pay you (in addition to the
consideration described in Paragraph 2) a lump-sum payment in the amount of
$17,940 CAD (equivalent of $16,500 USD) less applicable withholdings and
deductions. This payment represents a lump sum payment in lieu of your car
allowance, and it will be made in October, 2009 and it will not be equalized for
tax purposes. Harris will also reimburse you for up to $7,611 CAD (equivalent of
$7,000 USD) for financial planning advice for CY 2010. The payment will not be
made before May 3, 2010 but it must be made on or before December 31, 2011.

4.   Adequate Consideration. You acknowledge that Harris’ obligation to make the
severance payment to you pursuant to Paragraph 2 above is conditioned upon your

                    TT
Page 1 of 10

 



--------------------------------------------------------------------------------



 



    execution of a general release of all claims you may have against Harris;
that the payments set forth in Paragraph 3 above are not required to be paid to
you; that the outplacement assistance set forth in Paragraph 12 is not required
to be offered to you; and further that such payments in such other good and
valuable consideration provided to you pursuant to this Agreement, the receipt
and sufficiency of which is hereby acknowledged, constitute adequate
consideration for the release and other covenants set forth herein.

5.   Insurance Coverage. For the purposes of U.S. health insurance, for twelve
(12) months following your Last Day Worked Harris will continue your eligibility
and that of your covered family members to receive medical and dental benefits
while in the U.S. As to Canadian benefits, Harris will utilize good faith
reasonable efforts to continue your Canadian benefits (medical, dental, life,
AD&D) for twelve (12) months following your Last Day Worked but, if it is not
able to do so (as will be the case for disability benefits) , it will pay you in
a lump sum an amount equal to what Harris would have paid in premiums (in
Canadian dollars) for such benefits which are not being continued over the
twelve (12) month period. Any such lump sum payment will be made on May 3, 2010.
The insurance coverage pursuant to this Paragraph 5 shall be governed by the
terms and conditions of the applicable plan document, which may be amended from
time to time.

6.   Vacation. Within ten (10) days following your Last Day Worked, Harris will
pay you in a lump sum for all accrued and unused vacation time as of your Last
Day Worked. This payment is subject to applicable withholdings and deductions
and will not be equalized for tax purposes.

7.   Annual Incentive Plan (AIP). You will be eligible to receive a payment
under the FY’10 AIP, based upon the criteria applicable to the Broadcast
Communications Division (“BCD”) and the payment will be governed by the terms
and conditions of that plan document (including, without limitation, proration
based on your Last Day Worked of October 30, 2009). You will be deemed to have
satisfied your personal objectives for the purpose of the payment. The financial
results and payment with respect to BCD employees will be determined by the
Management Development and Compensation Committee. The payment will be equalized
for tax purposes per your agreement per current practice.

8.   RRSP and DPSP. FY’10 participation will be governed by the terms and
conditions of the plan documents.

9.   Stock Options. The vesting and exercisability of your outstanding stock
options as of your Last Day Worked will be governed by the terms of the
applicable Harris Stock Incentive Plan(s) and terms and conditions applicable to
each such outstanding grant of stock options. For outstanding stock options
purposes, your separation from employment will be considered to be involuntary
and your Last Day Worked will be considered to be October 30, 2010. It is
understood and agreed that you will receive no further stock option grants and
have no further entitlements in respect of stock options except as provided
herein.

10.   Performance Share Unit Awards. Your outstanding Performance Share Unit
Awards as of your Last Day Worked will be governed by the terms of the
applicable Harris Stock

                    TT
Page 2 of 10

 



--------------------------------------------------------------------------------



 



    Incentive Plan(s) (including, without limitation, proration based upon your
Last Day Worked) and terms and conditions applicable to each such award of
Performance Share Unit Award. For Performance Share Unit payout purposes, your
separation from employment will be considered to be involuntary and your Last
Day Worked will be considered to be October 30, 2010. It is understood and
agreed that you will receive no further Performance Share Unit grants and have
no further entitlements in respect of Performance Share Units except as provided
herein.

11.   Assistance from Harris. To the extent that you (or professionals working
on your behalf) have questions or require information from Harris regarding the
treatment of your stock options or Performance Share Units, Harris will make the
appropriate company subject matter expert(s) available to provide such
information. Under no circumstances will any such information provided by Harris
be construed as tax, investment or legal advice.

12.   Executive Outplacement Assistance. You will be provided with Executive
Outplacement Assistance at no cost to you.

13.   No Further Benefits. Unless otherwise provided herein or pursuant to the
terms of applicable employee benefit arrangements, you will not be entitled to
any pay, compensation, severance or employment benefits from Harris after your
Last Day Worked. Without limitation, you expressly acknowledge that (except as
otherwise provided herein) you have no entitlement to commissions, bonuses, pay,
pay in lieu of notice, severance pay, damages, or any other compensation or
benefits of any kind whatsoever, in respect of or arising from your hiring,
employment and the termination of that employment, whether pursuant to the
Ontario Employment Standards Act, 2000 or any other statute or at common law or
otherwise.

14.   Releasees. For purposes of this Agreement, “Releasees” include Harris
Corporation and its affiliated companies (to include but not be limited to
Harris Canada Systems, Inc.) and their respective officers, directors,
shareholders, employees, agents, representatives, plans, trusts, administrators,
fiduciaries, insurance companies, successors, and assigns.

15.   Release of All Claims. You, on behalf of yourself and your personal and
legal representatives, heirs, executors, successors and assigns, hereby
acknowledge full and complete satisfaction of, and fully and forever waive,
release, and discharge the Releasees from any and all claims, causes of action,
demands, liabilities, damages, obligations, and debts (collectively referred to
as “Claims”), of every kind and nature, whether known or unknown, suspected or
unsuspected, or fixed or contingent, that you hold as of the date you sign this
Agreement, or at any time previously held against any Releasee, arising out of
any matter whatsoever (with the exception of breach of this Agreement). This
release does not waive any vested benefits, claims that arise after the date you
sign this Agreement, or claims which by law cannot be waived. This release
specifically includes, but is not limited to, any and all Claims:

  a.   Arising out of or in any way related to your employment with or
separation from Harris, or any contract or agreement between you and Harris;

  b.   Arising under or based on the Ontario Human Rights Code, as amended, any

                    TT
Page 3 of 10

 



--------------------------------------------------------------------------------



 



      claims, complaints or statutory entitlement to wages, termination pay,
severance pay, vacation pay or any other payments under the Employment Standards
Act, 2000, as amended, and any claims or complaints under or pursuant to the Pay
Equity Act, as amended, the Workplace Safety and Insurance Act, as amended, the
Occupational Health and Safety Act, as amended, or under applicable privacy
legislation, including the Personal Information Protection and Electronic
Documents Act, as amended.

  c.   Arising under or based on Title VII of the Civil Rights Act of 1964, as
amended; Section 1981 of the Civil Rights Act of 1866; the Equal Pay Act of
1963; the Americans with Disabilities Act of 1990; the National Labor Relations
Act; the Worker Adjustment and Retraining Notification Act of 1988; the Employee
Retirement Income Security Act of 1974; the Rehabilitation Act of 1973; the
Family and Medical Leave Act; the Occupational Safety and Health Act; the False
Claims Act; the federal Whistleblower Protection Act and any state whistleblower
protection statute; the Florida Civil Rights Act; and

  d.   Arising under or based on any other federal, provincial, state, county or
local law, statute, ordinance, decision, order, policy or regulation prohibiting
employment discrimination; providing for the payment of wages or benefits
(including overtime); or otherwise creating rights or claims for employees,
including, but not limited to, any and all claims alleging breach of public
policy; the implied obligation of good faith and fair dealing; or any express,
implied, oral or written contract, handbook, manual, policy statement or
employment practice; or alleging misrepresentation; defamation; libel; slander;
interference with contractual relations; intentional or negligent infliction of
emotional distress; invasion of privacy; false imprisonment; assault; battery;
fraud; negligence; or wrongful discharge; and

  e.   Arising under or based on the Age Discrimination in Employment Act of
1967 (“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”),
and alleging a violation thereof by any Releasee, at any time prior to the
effective date of this Agreement.

16.   Indemnity. You further covenant and agree to save harmless and indemnify
Harris from and against (i) all claims, charges, taxes, interest, penalties or
demands which may be made by the Canada Revenue Agency or other government
agency requiring Harris to pay income tax, charges, taxes, interest or penalties
under the Income Tax Act (Canada), as amended, in respect of income tax payable
by you in excess of income tax previously withheld and (ii) in respect of any
and all claims, charges, taxes, interest or penalties and demands which may be
made under the provisions of or regulations made under the Employment Insurance
Act (Canada).

17.   Filing an Action Despite Release. If you file or permit to be filed any
civil action, lawsuit, or administrative proceeding against any Releasee,
seeking personal legal or equitable relief in connection with any matter
relating to your employment with or separation from Harris (except for claims
alleging a breach of this Agreement), in addition to any other rights, remedies,
or defenses they may have to such action, lawsuit or proceeding, Harris may:
(1) immediately terminate this Agreement, if still in effect,

                    TT
Page 4 of 10

 



--------------------------------------------------------------------------------



 



    without further obligation or liability of any kind to you; (2) recover from
you the aggregate dollar value of all pay, insurance, and other benefits
provided to you from your Last Day Worked to the date of termination of this
Agreement; and (3) recover from you all costs and expenses, including attorneys’
fees and costs, incurred by Releasee(s) in defending such civil action, lawsuit,
or administrative proceeding. This provision prohibits you from recovering
monetary or other relief in any legal proceeding brought by you or on your
behalf, but shall not apply to or limit your right to initiate or participate in
an EEOC or other administrative proceeding in which you do not seek personal
relief.

18.   Return of Property. You agree that, prior to your Last Day Worked and at a
time established by Harris, you will return to Harris all company information
and property, in whatever form, including but not limited to documents, reports,
records, equipment, computer software, or other information or property
containing confidential or proprietary information of Harris and you agree that
you will not keep copies of same. You further certify that, prior to your Last
Day Worked, you will permanently delete from your personal computer any and all
documents and/or information relating to any Releasee.

19.   Non-Solicitation of Employees, Contractors, etc. Commencing with the date
you sign this Agreement and continuing for one (1) calendar year thereafter you
agree that you will not directly or indirectly solicit, recruit, encourage, or
induce any employees, directors, consultants, contractors, or subcontractors to
leave the employ of Harris, either on your own behalf or on behalf of any other
person or entity. You also agree that these restrictions are reasonable and
necessary for the protection of Harris’ legitimate business interests and that a
violation of these restrictions will cause irreparable harm to Harris.
Therefore, you agree that any breach by you, intentional or otherwise, of this
provision will entitle Harris, in addition to other available remedies, to a
temporary or permanent injunction or any other appropriate degree of specific
performance (without bond or security being required) in order to enjoin such
breach or threatened breach. You further acknowledge that Harris will cease to
have any obligations to you under this Agreement in the event of any such breach
and your employment with Harris will terminate immediately in the event of any
such breach prior to your Last Day Worked.

20.   Non-Solicitation of Clients, Customers, etc. Commencing with the date you
sign this Agreement and continuing for one (1) calendar year thereafter you
agree that you will not, either individually or in partnership or jointly or in
conjunction with any other person, entity or organization, as principal, agent,
consultant, contractor, employer, employee or in any other manner, directly or
indirectly, solicit business from any customer, client or supplier of Harris to
which you provided services or with which you had material dealings during the
twelve (12) months prior to the Last Day Worked for the benefit or on behalf of
any person, firm or corporation operating a business which engages in a
Competitive Activity (as defined below) or attempt to direct any such customer,
client or supplier away from Harris or to discontinue or alter any one or more
of their relationships with Harris.

21.   Non-Competition. Commencing with the date you sign this Agreement and
continuing for one (1) calendar year thereafter, you agree that you will not
(unless otherwise consented to in advance and in writing on behalf of Harris by
Jeff Shuman, Vice President of Human Resources and Corporate Relations), in any
manner, directly or

                    TT
Page 5 of 10

 



--------------------------------------------------------------------------------



 



    indirectly, through any person or entity or as an officer, director,
stockholder, principal, agent, independent contractor, investor or employee of
or advisor or consultant to any person or entity, manage, operate, control,
participate in, be employed by, perform services for, or assist any other person
or entity in any manner in managing, operating, controlling, participating in,
being employed by, or performing services for any Competitive Activity,
provided, however, that nothing in this section shall prohibit you from being
(a) a stockholder in a mutual fund or a diversified investment company or (b) a
passive owner of not more than five percent (5%) of the outstanding common
stock, capital stock and equity of any corporation or other person or entity so
long as you have no active participation in the business of such corporation or
other person or entity. For purposes of this Agreement, “Competitive Activity”
means engaging in or supporting a business engaged in any activity currently
engaged in by Harris Broadcast Communications Division (BCD) including but not
limited to supplying technology and service solutions to consumers of rich media
in the areas of Infrastructure and Networking Solutions; Media and Workflow; and
Transmission Systems. It is agreed that this Paragraph 21 will not apply to
activity engaged in solely within Canada. If you become employed within twelve
(12) months following your Last Day Worked, you will immediately notify Harris,
c/o Jeff Shuman as to the name and location of your new employer and your job
duties at that new employer.

    You agree that the provisions of this Paragraph 21 are reasonable in scope
and duration, and that you possess sufficient skills that you could be gainfully
employed without violating such provisions. You also acknowledge that the
provisions of this Paragraph 21 are essential and material terms of this
Agreement, and that without your agreement to comply with such terms, Harris
would not have entered into this Agreement. You further acknowledge that your
employment with Harris will terminate immediately in the event of any breach of
this Paragraph 21 prior to your Last Day Worked.

    Finally, you acknowledge that damages for breach of this non-competition
provision and the non-solicitation provision contained in Paragraph 21 would be
extremely difficult to ascertain. Accordingly, in the event that a court of
competent jurisdiction determines that you breached either of these provisions,
you agree to pay Harris (in addition to any other sums of money and/or damages
deemed appropriate by the court) monetary damages in the sum of $10,000 CAD per
occurrence. You acknowledge that this liquidated damages amount is not punitive
in nature.

22.   Confidentiality. In addition to your agreement to return all company
information and property to Harris, you acknowledge that, while employed by
Harris, you had access to and/or acquired and assisted in the development of
confidential and proprietary information, inventions, and trade secrets relating
to the present and anticipated business and operations of Harris, including
without limitation: research projects; manufacturing processes; sales and
marketing methods; business opportunities; marketing plans; sales forecasts and
product plans; distributor and customer pricing information; personnel data
regarding employees of Harris, including salaries; and other information of a
similar confidential nature not available to the public. You agree to keep
confidential and not to disclose or use such confidential or proprietary
information without the prior written consent of Harris or until such time as
the information becomes public knowledge (other

                    TT
Page 6 of 10

 



--------------------------------------------------------------------------------



 



    than direct or indirect disclosure by you). You understand that these
obligations continue even after you leave Harris’ employ.

23.   Executive Severance and Indemnity Agreements; Perquisites. You acknowledge
that, effective October 30, 2009, based on this Agreement and the consideration
you receive pursuant hereto, and notwithstanding any provision therein to the
contrary, the Executive Change in Control Severance Agreement between you and
Harris dated December 17, 2008 (the “Severance Agreement”) and the
Indemnification Agreement between you and Harris dated October 27, 2006, (the
“Indemnification Agreement”) are terminated in their entirety by mutual
agreement and no longer have any force or effect. Notwithstanding the foregoing,
obligations of Harris under the Indemnification Agreement as well as coverage
under Harris’ Directors’ and Officers’ insurance policy with respect to your
activity prior to October 30, 2009, shall continue in accordance with Section 15
of the Indemnification Agreement. Effective October 30, 2009, with the exception
of the entitlements specified by the immediately preceding sentence, you are no
longer entitled to receive perquisites provided to Corporate Officers to include
financial planning, executive physical, car allowance and/or a country club
membership. Nevertheless, you remain entitled to utilize your prepaid Country
Club membership through its current year expiration. You acknowledge that all
amounts owed to you in connection with expenses incurred in or prior to 2009
with respect to perquisites for which you were eligible in your role as a Harris
Corporate Officer prior to October 30, 2009 have been paid to you. For the
avoidance of doubt, Harris will provide tax equalization for calendar years
2008, 2009 (but only for Harris salary and incentive payments) and 2010 (but
only for FY10 AIP payout). However, for each year’s tax equalization there will
be a “true up” at which time Harris will pay you any additional amounts it owes
or you will repay to Harris any overpayments it made to you.

24.   Standards of Business Conduct. You agree that you have received, read, and
understand Harris’ Standards of Business Conduct (U.S. and non-U.S. editions)
and acknowledge that you do not have any information or knowledge as to
non-compliance with, or violation of, the policies and standards set forth
therein. You also acknowledge that you have no claims, charges, complaints, or
pending actions against Harris or any other Releasee arising from or based upon
your employment, including but not limited to any violation of federal, state,
or local laws or regulations or the Harris Standards of Business Conduct.

25.   Non-Disparagement. You agree that you will not publicly criticize or
disparage Harris, its products, services or employees, nor will you unlawfully
interfere with any of Harris’ business relationships. Your further agree that
you will not make any critical or disparaging comments or statements about
Harris, its products, services and/or employees to any Harris customer, supplier
or vendor.

26.   No Admission of Liability. By entering into this Agreement, neither party
admits to any liability or wrongdoing whatsoever and expressly denies any and
all such liability and wrongdoing. In addition, the parties acknowledge and
agree that neither party may use this Agreement as evidence to claim or prove
any alleged wrongdoing by the other party, other than for a failure to comply
with the terms of this Agreement.

                    TT
Page 7 of 10

 



--------------------------------------------------------------------------------



 



27.   Acknowledgement of Rights under the U.S. Age Discrimination in Employment
Act (ADEA).       You acknowledge as follows:

  a.   You are advised to consult with an attorney or other representative of
your choice prior to signing this Agreement;     b.   By executing this
Agreement, you waive all rights or claims, if any, that you have or may have
against any Releasee under the ADEA, as amended by the Older Worker Benefits
Protection Act (OWBPA);     c.   You are not waiving rights or claims that you
may have under the ADEA that may arise after the date this Agreement is signed;
    d.   You are waiving rights and claims that you may have under the ADEA in
exchange for consideration that is additional to anything of value to which you
are already entitled;     e.   You have had ample opportunity to review this
Agreement, fully understand the meaning of each of its terms, and are signing it
voluntarily and of your own free will;     f.   You received this Agreement on
October 12, 2009, and you have been given a period of up to 21 calendar days
from that date to consider whether to sign it;     g.   If you wish to sign this
Agreement prior to the expiration of the 21-day period explained above, you may
do so;     h.   You have been given a period of 7 calendar days following your
signature of this Agreement to revoke your release of any claims under the ADEA,
and your release of such claims will not become effective until the revocation
period has expired without your revoking it (at which time it becomes fully
enforceable and irrevocable); and     i.   To revoke your release of claims
under the ADEA, you understand that you must deliver (by hand, mail, or fax),
within the 7-day revocation period, a signed written statement that you revoke
your release of any claims under the ADEA. The revocation must be postmarked
within the period stated above and properly addressed to:         Jeff Shuman,
Vice President of Human Resources and Corporate Relations
Harris Corporation
1025 West NASA Boulevard
Melbourne, FL 32919
Fax # 321-674-4740

28.   Canadian Human Rights Legislation. You acknowledge and agree that you are
aware of your rights under the Ontario Human Rights Code, as amended, and you
confirm that you have accepted the consideration described above in full and
final satisfaction of all claims and demands that you have under the Ontario
Human Rights Code (particularly but not limited to all claims in respect of
disability) and that you are not asserting any additional rights nor will you
hereafter assert such rights or advance a human rights claim or complaint
against Harris for or by reason of any cause, matter or thing whatsoever
existing up to the present time.

                    TT
Page 8 of 10

 



--------------------------------------------------------------------------------



 



29.   Restrictive Covenants. You agree that the restrictive covenants set out in
this Agreement in no way limit or otherwise derogate from your post-employment
obligations as a fiduciary under Canadian law and you hereby agree to comply
with those obligations in respect of your post-employment activities.

30.   Entire Understanding. Unless otherwise provided herein, this Agreement
constitutes the entire understanding of the parties and supersedes all prior
agreements and understandings whether written or oral, between the parties on
the subjects covered herein, except that the obligations arising under the
Harris Employee Agreement dated August 31, 2005, will continue in full force and
effect (as will any similar agreements pertaining to confidentiality, ownership
of inventions and/or non-solicitation obligations you had with Leitch Technology
Corporation).

31.   Successors and Assigns. This Agreement shall be binding in all respects
upon, and shall inure to the benefit of, the parties’ heirs, successors, and
assigns.

32.   Governing Law. For jurisdictions outside of Canada, Florida law shall
govern the validity, interpretation and enforcement of Section 21
(“Non-Competition”) of this Agreement. The validity, interpretation and
enforcement of all other provisions of this Agreement will be governed by the
laws of Canada, Province of Ontario. In the event that either party sues to
enforce the provisions of this Agreement, the prevailing party (as determined by
a court of competent jurisdiction) shall be entitled to recover its attorney’s
fees and any applicable interest.

33.   Severability. If any of the provisions herein are determined to be invalid
by a court, arbitrator, or government agency of competent jurisdiction, it is
agreed that such determination will not affect the enforceability of the other
provisions herein.

34.   Preparation of Agreement. This Agreement shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any of the parties hereto. Regardless of which party initially drafted this
Agreement, it shall not be construed against any one party, and shall be
construed and enforced as a mutually-prepared Agreement.

35.   Burden of Proof. Any party contesting the validity or enforceability of
any term of this Agreement shall be required to prove by clear and convincing
evidence fraud, concealment, failure to disclose material information,
unconscionability, misrepresentation, or mistake of fact or law.

36.   Section 409A. This Agreement shall be interpreted and construed in a
manner that avoids the imposition of taxes and penalties under section 409A of
the Internal Revenue Code (“409A Penalties”). In the event that the terms of
this Agreement provide deferred compensation within the meaning of section 409A
of the Code (“section 409A”) and do not comply with such section and regulations
promulgated thereunder, the parties will cooperate diligently to amend the terms
of this Agreement to avoid 409A Penalties, to the extent possible. In addition,
in the event that the terms of this Agreement provide deferred compensation
within the meaning

                    TT
Page 9 of 10

 



--------------------------------------------------------------------------------



 



  of section 409A, each payment of separation pay or other amount, or provision
of benefits, pursuant to this Agreement shall constitute a “separately
identified” amount as defined by Treasury Reg. §1.409A-2(b)(2). Notwithstanding
the foregoing, under no circumstances will Harris be responsible for any taxes,
penalties, interest or other losses or expenses incurred by you due to any
failure to comply with Section 409A.

37.   Counterparts and Telecopies. This Agreement may be executed in
counterparts, or by copies transmitted electronically, all of which shall be
given the same force and effect as the original.

38.   Authorized Representative. Harris represents that the individual signing
on behalf of Harris is duly authorized.

PLEASE READ AND CAREFULLY CONSIDER THIS AGREEMENT BEFORE SIGNING IT. THIS
AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING BUT NOT
LIMITED TO THOSE MADE UNDER FEDERAL, STATE, AND/OR LOCAL LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.
YOU AFFIRM AND ACKNOWLEDGE THAT, EXCEPT AS OTHERWISE PROVIDED HEREIN, HARRIS HAS
PAID YOU ANY AND ALL WAGES, BONUSES, COMMISSIONS, INCENTIVES, SEVERANCE, AND/OR
VACATION PAY OWED TO YOU AS A RESULT OF YOUR EMPLOYMENT AT HARRIS, AND YOU AGREE
THAT NO SUCH FURTHER PAYMENTS OR AMOUNTS ARE OWED OR WILL BE OWED.

         
Agreed to:
      Authorized Harris Corporation Representative:
 
       
Employee:
       
 
       
/s/ Timothy Thorsteinson
      By:  Jeffrey S. Shuman
 
       
Timothy Thorsteinson
      Print Name  
Timothy Thorsteinson
      /s/ Jeffrey S. Shuman
 
       
Signature
      Signature  
10/13/09
      Vice President Human Resource & Corporate Relations
 
       
Date
      Title  
 
      October 13, 2009
 
       
 
      Date
 
       
 
      Authorized Harris Canada Systems Inc. Representative:
 
       
 
      By:  Eugene S. Cavallucci
 
       
 
      Print Name  
 
      /s/ Eugene S. Cavallucci
 
       
 
      Signature  
 
      Vice President
 
       
 
      Title  
 
      October 13, 2009
 
       
 
      Date

                    TT
Page 10 of 10

 